McAlvay, J.
This case involves the same transactions and the construction of the same statute as in the preceding case. The decision in that case (ante, 366 [117 N. W. 661]), is controlling in this upon all the questions therein passed upon. The cases were heard and submitted together, and are designated in the records as the “Overcharge Case” and the “Penalty Case.” Our disposition of the Overcharge Case leaves but one question , to be considered in this, the Penalty Case.
Section 6335, 3 Comp. Laws, provides that every such railroad corporation shall, on the due payment of freight legally authorized, transport property to and from regular stopping places established therefor, “under a penalty for each violation of this provision, of one hundred dollars, to be recovered by the party aggrieved, in an action of debt against such corporation.” The contention is that the defendant receiver is not liable for the penalty imposed by the statute upon railroad corporations, and that the trial court was in error in directing a verdict for plaintiff and refusing to direct a verdict for defendant. The Federal statutes (35 XT. S. Stat. chap. 866, §§ 3, 3; 4 Fed. Stat. Ann. 386) provide that a receiver in possession shall manage and operate the property in charge “according to the requirements of the valid laws of the State in which such property shall be situated, in the same manner that the owner or possessor thereof would be bound to do if in possession;” also “ that every receiver * * * may be sued in respect of any act or transaction of his in carrying on the business connected with such property, without the previous leave of the court in which such re- • ceiver * * * was appointed.” It is not disputed but that under this Federal statute civil suits for damages may be maintained against receivers arising from the management or operation of the road in charge, in violation of the State laws. The contention is:
“A receiver appointed by a court of chancery and operating a railroad under an order of the court, is not liable *274for a penalty imposed by a statute upon railroad companies or corporations.”
Defendant relies upon the case of United States v. Harris, 177 U. S. 305 (20 Sup. Ct. 609). This was an action brought against the receiver of a railroad company to recover a penalty for confining certain animals without food and water, contrary to the provisions of a Federal statute. The penal provision is as follows:
“Any company, owner or custodian of such animals, who knowingly and wilfully fails to comply with the provisions of the two preceding sections shall, for every such failure, be liable for and forfeit and pay a penalty of not less than one hundred nor more than five hundred dollars.” 17 U. S. Stat. chap. 252, § 1; 1 Fed. Stat. Ann. 447.
The section following provides that such penalty shall be recovered by civil action in the name of the United States. This was purely a penal action. The penalty was solely for purposes of punishment. The case was disposed of upon the strict construction of this penal statute, the court holding that the words of the statute, “any company, owner or custodian of such animals,” in the section quoted, did not include receivers. The court said:
“ It is claimed that the effect of such legislation [referring to the statutes requiring receivers to manage and operate railroads in their charge according to the valid laws of the State where situated] is to place receivers upon the same plane with railway companies as respects their liability to be sued for acts done while operating a railroad. * * *
“ It may be conceded that it was the intention of congress to subject receivers of railroad companies, appointed such by courts of the United States, to the valid laws and regulations of the States and .of the United States, whose object is to promote the safety, comfort, and convenience of the traveling public. But we are not now concerned with the general intention of congress, but with its special intention, manifested in the enactments under which this suit was brought. * * * Can we fairly bring receivers *275within the penal clause by reasoning from a supposed or an apparent motive in congress in passing the act ? * * *
“ It is not permitted to courts, in this class of cases, to attribute inadvertence or oversight to the legislature when enumerating the classes of persons who are subjected to a penal enactment, nor to depart from the settled meaning of words and phrases in order to bring persons not named or distinctly described within the supposed purpose of the statute.”
We think that the case at bar is distinguishable from United States v. Harris, supra, in that this is not a penal statute, strictly speaking, but is remedial in its effect. An examination of the original record and briefs in the Harris Case shows that the distinction between the two classes of cases was recognized. The right of action in the case at bar is limited to the person injured. The act complained of is not made a crime, and the statute is no more penal in its nature than those which provide for the doubling of damages in cases of stock injured by railroad corporations which have neglected to properly fence their rights of way. Such statutes have been enforced against receivers. ’ Central Trust Co. v. Railway Co., 26 Fed. 12.
The following is taken from the brief for the receivers in the Harris Case:
“ It is an old and unshaken rule in the construction of statutes that the intention of a remedial statute will always prevail over the literal sense of its terms, and therefore when the expression is special or particular, but the reason is general, the expression shall be deemed general.”
And again:
tc It may be stated in general terms that any statute which gives a remedy or means of redress where none existed before, or which creates a right of action in an individual, or a particular class of individuals, is remedial within the meaning of this rule. Black on Interpretation of Laws, pp. 307, 308.”
This is the view taken by this court of this statute under *276consideration, and we hold that the case at bar is not within the rule laid down in the Harris Case, supra. It follows, therefore, that the circuit court was not in error in instructing a verdict for plaintiff.
The judgment is affirmed.
Montgomery, Ostrander, Hooker, and Moore, JJ., concurred.